        Case 6:20-po-05048-KLD Document 9 Filed 04/07/21 Page 1 of 1




                 IN THE UNITED STATES MAGISTRATE COURT
                      FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 UNITED STATES OF AMERICA,                   PO 20-05048-M-KLD

            Plaintiff,                       Violation No. F4874858 & F4874859

      vs.                                    ORDER

 SHEILA L. OVE

            Defendant.

      Upon motion of the United States of America and good cause appearing,

      IT IS HEREBY ORDERED that the warrants issued on February 26, 2021

regarding Violation Nos. F4874858 & F4874859 shall be QUASHED. Defendant’s

next appearance date is set for June 3, 2021, at 9:00 a.m.

      IT IS FURTHER ORDERED that the caption in this matter shall be changed

to reflect Defendant’s last name as “Ove”.

      The Clerk of Court is directed to notify the U.S. Marshals Service of this

Order immediately, and to forward a copy of this order to the U.S. Attorney’s

Office and the Defendant at P.O. Box 1591, Eureka, MT 59917.

      DATED this 7th day of April, 2021.



                                      _______________________________
                                      Kathleen L. DeSoto
                                      United States Magistrate Judge

                                         1
